Appellant was prosecuted and convicted of unlawfully carrying a pistol, and his punishment assessed at a fine of $100.
The recognizance in this case is insufficient in law to confer jurisdiction on this court, and the case must, therefore, be dismissed, but if it was properly before us there is no ground in the motion for a new trial that would authorize a reversal of the case. There is no variance in the date of the offense in the complaint and information and the date as stated in the charge of the court as contended by appellant, in the record before us.
The appeal is dismissed.
Dismissed.
[Rehearing denied March 18, 1914. — Reporter.]